DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 74-82) in the reply filed on Jan. 21, 2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



(s) 74-77, 79 and 82 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Mao (WO 2008/008229 A2).
	The claims are directed to methods of producing engineered vasculature by forming an organoid including endothelial cells (ECs) and mesenchymal stem cells (MSCs) embedded in a hydrogel.
	Mao generally teaches formation of vascular organs from tissue progenitor cells and vascular progenitor cells (p. 1, para. [0004]) through provision of a biocompatible matrix, and introducing both tissue progenitor cells and vascular progenitor cells into the matrix (pg. 2-3, para. [0012], p. 13, paras. [0052], [0054]).  The tissue progenitor cells can be mesenchymal stem cells (p. 3, para. [0013]) and the vascular progenitor cells can be endothelial cells (p. 3, para. [0014]) and the matrix can be a polymeric hydrogel, and include fibrin. (pg. 3, para. [0015]).  
	With respect to claim 75, Mao teaches a 1:1 ratio of ECs to MSCs.  (p. 4-5, para. [0019]; p. 33, Ex. 5).
	With respect to claim 76, Mao teaches the hydrogel includes fibrin. (pg. 3, para. [0015]).
	With respect to claim 77, Mao teaches the endothelial cells are blood vascular endothelial cells, which necessarily includes vein endothelial and arterial endothelial cells.  (p. 16, para. [0064]).  
	With respect to claim 79, Mao teaches the MSCs are derived from bone marrow.  (p. 40, Ex. 9).   
.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 78, 80 and 81 are rejected under 35 U.S.C. 103 as being unpatentable over Mao (WO 2008/008229 A2), as applied to claims 74-77, 79 and 82 above, and further in view of Trkov et al. (Journal of Tissue Engineering, 2010).
	Mao generally teaches that the organoid can be incubated in vivo or ex vivo, and that methods of culturing and/or differentiation cells on scaffolds (the organoid) are known in the art.  (p. 13, para. [0054]).   Mao teaches that that the hydrogel matrix can include macrochannels or microchannels.  (p. 3-4, para. [0016]).  Mao teaches that the geometry of the matrix, including microchannels and macrochannels, can be tailored to its intended application (p. 19, para. [0017]), and that the channels (macro or micro) can accelerate angiogenesis or direct the development of vascularization.  (p. 20, para. [0076]).   Mao further teach that after implantation, acellular PEG hydrogels with macrochannels had host tissue infiltration in the lumen of the macrochannels.  (p. 47, para. [0170]).

Trkov et al. teach a co-culture system to study cell-cell interactions in a 3D fibrin hydrogel model, where hydrogel-encapsulated MSCs and ECs were placed in channels.  (Abstract).  Trkov et al. teach that micropatterning can be used to study the interactions between EC and MSC populations, as these cell populations are important in neovascularization.  (p. 212, “Discussion”).     
	It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the process taught by Mao to incorporate forming the organoid by providing a mixture of ECs and MSCs into a hydrogel channel and incubating the organoid at physiological conditions, such as 37 C and 5% CO2, because it would have been obvious to combine prior art elements according to known methods to yield predictable results. Incorporating forming the organoid by providing a mixture of ECs and MSCs into a hydrogel channel and incubating at physiological conditions, such as 37 C and 5% CO2 in the process taught by Mao would have led to predictable results with a reasonable expectation of success because Mao indicates that microchannels and macrochannels, can be tailored to its intended application and Trkov et al. teach that ECs and MSCs can be patterned to achieve the desired interaction between the cell types; as Mao teaches that cells migrate to the channels when an acellular matrix is placed in vivo, resulting in vascularization, it would have been obvious to have placed the cells in the channel of the organoid if vascularization prior to implantation was desired.   Additionally, as Mao explicitly teach that the organoid can be ex vivo incubated using methods known in the art, and physiological conditions, such as 37 C and 5% CO2, is an art standard.  To further support the contention that these are standard art conditions, Mao teaches, in Example 9, that MSCs are incubated at 37 C and 5% CO2.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840. The examiner can normally be reached Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERESA E KNIGHT/Primary Examiner, Art Unit 1632